Dalton, J.,
Respondent has filed a petition for a more specific bill of particulars. The grounds of divorce alleged in the libel are cruel and barbarous treatment and indignities.
We think the bill of particulars already filed is sufficiently specific to enable respondent to prepare her defense. It recites a course of conduct on her part over a period of six years commencing in 1939. Specific acts of personal assault, threats, abusive conduct and association with another man are set forth. True, there are allegations that she “constantly” showed contempt for him in the presence of other persons and that she “constantly” used vulgar, abusive and threatening lan*269guage to him. But if these acts occurred constantly and continually over a period of six years as he alleges, it would be impracticable if not impossible to state the time, place and details of each particular occurrence. See Noll v. Noll, 1 D. & C. 520 and Howell v. Howell, 45 Pa. C. C. 361.
And now, January 7, 1946, the rule for, a more specific bill of particulars is discharged.